I respectfully dissent because I believe the trial court erred in holding that the grantor intended the "zoning" and "conveyance" restrictions to run with the land and that the grantor intended the restrictions to benefit all holders of Peterloon property as part of a general plan of development. The "zoning" and "conveyance" restrictions are set forth in the deeds separately from the sanitary-sewer restrictions which explicitly express the grantor's intent that the sanitary-sewer restrictions are to run with the land and to benefit all Peterloon property holders. The "zoning" and "conveyance" restrictions are not set forth in such specific language. The inclusion of the explicit language in the sanitary-sewer restrictions and the exclusion of such language in the "zoning" and "conveyance" restrictions indicate the grantor's intent that the "zoning" and "conveyance" restrictions are not to run with the land.
In addition, I would hold that the only parcels which the grantor intended to benefit from the "zoning" and "conveyance" restrictions were the easternmost parcels of Peterloon property in Indian Hill which touch appellants' Symmes Township property. By tying the "zoning" and "conveyance" restrictions of each Symmes township parcel to the zoning of an Indian Hill parcel, the grantor intended only to benefit those Indian Hill parcels specifically set forth in the deeds. This was clearly done to protect the easternmost Indian Hill property from neighboring development on one-half acre lots. Because appellants own all of the easternmost Indian Hill property touching the Symmes Township property in question, appellees have no standing to enforce the restrictions.
Finally, the character of the property has changed so that the restrictions are no longer of any value. The Symmes Township property is surrounded by single-family residences built on one-half-acre lots. Further, non-Peterloon property in Symmes Township which borders Indian Hill Peterloon property is developed on one-half-acre lots. There is no evidence in the record that the "zoning" and "conveyance" restrictions are of any value to appellees' property; there being no value, there is no detriment. Therefore, I must conclude the judgment of the trial court should be reversed. *Page 700